Citation Nr: 1224104	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  08-19 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic bilateral hearing loss disability.  

2.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), other than the service connected adjustment disorder with anxiety.

3.  Entitlement to an initial disability evaluation in excess of 10 percent for the Veteran's adjustment disorder with anxiety.  

4.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from January 1971 to November 1973; from April 1974 to September 1987; and from September 1990 to June 1994.  The Veteran served in the Republic of Vietnam and Southwest Asia.  He was awarded the Air Medal.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the St. Petersburg, Florida, Regional Office (RO) which granted service connection for an adjustment disorder with anxiety; assigned a 10 percent evaluation for that disability; effectuated the award as of March 31, 2006; denied service connection for both PTSD and bilateral hearing loss disability; and denied a TDIU.  

The Board has reframed the issue of service connection for PTSD as entitlement to service connection for a chronic acquired psychiatric disorder to include PTSD in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  The Veteran has not withdrawn his PTSD claim, notwithstanding the fact that he is service connected for an adjustment disorder and the disabilities are evaluated generally identically.  Based on the Board's review of the current case law, which includes review of single judge determinations from the Veteran's Court, it appears that the Board must fully address this issue, notwithstanding the fact that the Veteran is service connected for a psychiatric disability. 

The Board observes that the Veteran has appealed from the initial evaluation assigned for his service-connected adjustment disorder.  In Fenderson v. West, 12 Vet. App. 119 (1999), the Court addressed a similar appeal and directed that it was specifically not a claim for an increased disability evaluation.  However, the Court did not provided a specific name for the issue in lieu of "increased disability evaluation."  In the absence of such direction, the Board has framed the issue as entitlement to an initial evaluation in excess of 10 percent for the Veteran's adjustment disorder with anxiety.  The Veteran is not prejudiced by such action.  The Board has not dismissed any issue and the law and regulations governing the evaluation of disabilities are the same regardless of how the issue is styled.  

The Board has reviewed both the Veteran's physical claims files and his "Virtual VA" file so as to insure a total review of the evidence.  

The issues of the initial evaluation for the Veteran's adjustment disorder with anxiety and his entitlement to a TDIU are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  Chronic bilateral hearing loss disability originated during active service.  

2.  Service connection is currently in effect for an adjustment disorder with anxiety.  

3.  PTSD was not diagnosed during active service or at any time thereafter.  


CONCLUSIONS OF LAW

1.  Chronic bilateral hearing loss disability was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a), 3.385 (2011).  

2.  A chronic acquired psychiatric disorder (other than an adjustment disorder with anxiety) to include PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.326(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Chronic Bilateral Hearing Loss Disability

Service connection may be granted for chronic disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection for impaired hearing shall be established when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; or the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  The Court has held that the provisions of 38 C.F.R. § 3.385 prohibit the award of service connection for hearing loss where audiometric test scores are within the established limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Where a veteran served ninety days or more during a period of war or during peacetime service after December 31, 1946, and an organic disease of the nervous system including sensorineural hearing loss becomes manifest to a degree of ten percent within one year of termination of such service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2011).  

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service-connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b) (West 2002).  
 
Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records make no reference to chronic hearing loss disability for VA purposes.  The documentation does relate that the Veteran was afforded several flight status examinations while in the Republic of Vietnam.  The Veteran's service personnel records reflect that he served as an Army helicopter mechanic and repairman with the Army's 16th Air Cavalry, 164th Combat Aviation Group, Troop C at the Can Tho Air Field, Republic of Vietnam, from August 1, 1971 to August 31, 1972.  

An April 2006 audiological evaluation from the Jacksonville, Florida, Naval Hospital states that the Veteran complained of hearing difficulty.  He presented a history of inservice aircraft and diesel engine noise exposure and high frequency hearing loss.  The Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
35
60
LEFT
5
0
15
45
65

Speech audiometry revealed bilateral speech recognition ability of 100 percent.  The Veteran was diagnosed with severe bilateral high frequency hearing loss disability.  

In his October 2006 claim for service connection, the Veteran reported that he experienced "hearing problems" during active service.  

At a November 2007 VA audiological examination for compensation purposes, the Veteran complained of chronic bilateral hearing loss disability which began during active service.  The examiner noted that the Veteran's history of noise exposure included: inservice helicopter, jet, and diesel engine noise, bomb and grenade explosions, and rifle and machine gunfire with and without hearing protection; post-service occupational exposure as a truck mechanic with "double hearing protection;" and post-service motorcycle riding without hearing protection.  The examiner observed that:

Speech recognition thresholds were in good agreement/consistent with pure-tone averages.  However, the Veteran did not appear to be putting forth a good faith effort to cooperate with the examiner.  The test results were strongly suggestive of a non-organic hearing loss/hearing loss component.  Despite repeated attempts and reinstruction, the test results were not reliable and were not suitable for rating purposes.  His hearing appeared to be [within normal limits] at least through 2000 Hz and possibly 3000 Hz, but I feel I could not accurately determine his [high frequency] thresholds at 3000 Hz and above due to poor reliability of responses ...  

The report of a November 2007 VA PTSD examination for compensation purposes conducted immediately after the November 2007 VA audiological evaluation notes that the Veteran stated that he did not "want to be here" and appeared "kind of apprehensive."  

In a November 2007 Appeal to the Board (VA Form 9), the Veteran advanced that he had, in fact, cooperated with the VA examiner.  He believed that he had not been treated fairly at the examination.  

The Veteran asserts that he experienced chronic bilateral hearing loss disability while in the Republic of Vietnam which has persisted to the present time.  The Board notes that the Veteran served with an Army combat helicopter unit in the Republic of Vietnam for a year.  He was awarded the Air Medal.  The Veteran has reported significant combat-related noise exposure.  The Board finds that the Veteran's statements as to his combat-related and other inservice noise exposure to be both competent and credible.  

At the post-service April 2006 naval audiological evaluation, the Veteran's significant inservice noise exposure was noted and he was diagnosed with bilateral hearing loss disability for VA purposes.  While the report of the November 2007 VA audiological examination for compensation purposes states that the Veteran failed to cooperate, there is no such comment in regards to the April 2006 naval audiological evaluation.  Given these facts, the Board finds that the evidence is in at least equipoise as to whether the Veteran's bilateral hearing loss disability is etiologically related to active service.  Upon application of the provisions of 38 U.S.C.A. § 1154(b) and resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for chronic bilateral hearing loss disability.  

Chronic Acquired Psychiatric Disorder to Include PTSD (other than the service connected adjustment disorder with anxiety).

During the pendency of the instant appeal, the Secretary of VA amended the provisions of 38 C.F.R. § 3.304 applicable to PTSD claims.  This amendment is expressly applicable to all claims pending before the Board on July 13, 2010.  The amended regulation directs, in pertinent part, that: 

(f)  Posttraumatic stress disorder.  Service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The following provisions apply to claims for service connection for posttraumatic stress disorder diagnosed during service or based on the specific type of claimed stressor: 
  (1)  If the evidence establishes a diagnosis of posttraumatic stress disorder during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.   
  (2)  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  
  (3)  If a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f) (2011).  

The Veteran asserts that service connection for chronic PTSD is warranted secondary to his combat experiences in the Republic of Vietnam.  The Veteran's service treatment records make no reference to chronic PTSD.  However, service connection has been granted for an adjustment disorder with anxiety secondary to the Veteran's Vietnam War-related experiences.  

As noted above in the reference to the Veteran's claim of entitlement to service connection for chronic bilateral hearing loss disability, the Veteran served with an Army combat helicopter unit in the Republic of Vietnam for a year.  He was awarded the Air Medal.  Therefore, the Veteran's participation in combat is clearly established.  

A January 2006 VA mental health evaluation notes than an assessment of "[ruleout] depression/PTSD" was advanced.  

In his March 2006 claim for service connection, the Veteran conveyed that he experienced bad dreams; diminished interest in significant activities; a feeling of detachment and estrangement from other people; and impaired sleep, memory, and concentration.  He stated that he had been found by the VA to have PTSD.  

At the November 2007 VA PTSD examination for compensation purposes, the Veteran was diagnosed with an adjustment disorder with anxiety.  The examiner found that while he met the DSM-IV stressor criterion, the Veteran did not meet the "DSM-IV criteria for a diagnosis of PTSD."  The VA psychologist opined that:  

The Veteran does not meet the criteria for PTSD.  However, he does meet the criteria for an adjustment disorder with anxiety and this is the result of the cited experiences in Vietnam (symptoms include hypervigilance and detachment).  

In his November 2007 Appeal to the Board (VA Form 9), the Veteran advanced that, "as to the PTSD, I contend that I am experiencing problems now which I feel warrant a diagnosis of PTSD."  

The Board has reviewed the probative evidence of record including the Veteran's written statements on appeal.  Initially, the Board acknowledges that the Veteran served honorably in the Republic of Vietnam; participated in combat; and was awarded the Air Medal.  Service connection has been established for an adjustment disorder with anxiety secondary to the Veteran's Vietnam War-related experiences.

In this regard, it is important for the Veteran to understand that "PTSD" and an "adjustment disorder with anxiety" are evaluated identically by VA and there is no indication that the RO is attempted to distinguish between the Veteran's alleged PTSD problems and his problems associated with an adjustment disorder with anxiety.  

Simply stated, if the Veteran were found to have "PTSD", it would not provide a basis to increase his service connected psychiatric evaluation or his disability evaluation overall (based on this record). 

The Board does not ignore in this record indications of PTSD or the Veteran's statements.  However, based on the best evidence, including all evidence in this record, the record does not establish that the Veteran has PTSD at this time.  While an assessment of "[ruleout] depression/PTSD" was advanced by a VA licensed clinical social worker in January 2006, the Veteran was specifically found not to meet the criteria for a diagnosis of PTSD at the subsequent November 2007 VA PTSD evaluation.  Instead, his chronic psychiatric symptomatology was diagnosed as an adjustment disorder with anxiety.  Service connection has been established for that disorder.  The best evidence in this case clearly finds that he has no other psychiatric disability other than the service connected adjustment disorder with anxiety at this time. 

The Veteran advances that service connection must be conceded for chronic PTSD given his significant Vietnam War combat experiences (which is not in dispute).  The Veteran has not been diagnosed with PTSD by a competent medical professional.  Indeed, a competent medical professional has expressly concluded that he does not meet the diagnostic criteria for PTSD.  The Veteran's claim for service connection is based solely upon his own lay statements.  Such evidence is not competent to establish a PTSD diagnosis as the presence of the disability is not subject to lay observation and given the absence of any PTSD diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In the absence of competent evidence establishing that the Veteran has chronic PTSD, the Board concludes that service connection is not warranted.  

Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record that: (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (1) (2011).  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable RO decision on the claim for VA benefits.  In the decision below, the Board grants service connection for chronic bilateral hearing loss disability.  As such action represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and to assist is necessary as to that issue.  

In turning to the issue of service connection for a chronic acquired psychiatric disorder to include PTSD, the Board finds that VA has satisfied its duty to notify under the VCAA.  An April 2006 VCAA notice was provided to the Veteran which informed him of the evidence generally needed to support a claim of entitlement to service connection and the assignment of an evaluation and effective date for an initial award of service connection; what actions he needed to undertake; and how VA would assist him in developing his claim.  The April 2006 VCAA notice was issued to the Veteran prior to the November 2007 rating decision from which the instant appeal arises.  The Veteran's claim was readjudicated in both the May 2008 statement of the case (SOC) and the July 2010 and December 2011 supplemental statement of the cases (SSOC).  

VA has taken all reasonable action necessary to properly assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran has been afforded a VA examination which addressed the nature and etiology of his chronic psychiatric disability.  The examination report is of record.  In June 2008, the Veteran requested a hearing before a Veterans Law Judge sitting at the RO.  In July 2008, the Veteran withdrew his hearing request.  The Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to notify or to assist the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case insofar as any errors committed were not harmful to the essential fairness of the instant proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board consideration of the merits of his claim for service connection for a chronic acquired psychiatric disorder to include PTSD.  

ORDER

Service connection for chronic bilateral hearing loss disability is granted.  

Service connection for a chronic acquired psychiatric disorder to include PTSD (other than the service connected adjustment disorder with anxiety) is denied.  





REMAND

The Veteran asserts that his service-connected adjustment disorder is productive of significant social and industrial impairment which renders him unemployable.  A July 2008 written statement from the Veteran's spouse indicates that the Veteran's service-connected psychiatric disability has increased in severity and has resulted in "employment issues." 

The Veteran was last afforded a VA examination which addressed his service-connected psychiatric and hearing loss disabilities in November 2007.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, the Board finds that further VA evaluation would be helpful in resolving the issues raised by the instant appeal.  

Additionally, clinical documentation dated after November 2007 is not of record.  VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his service-connected adjustment disorder and bilateral hearing loss disabilities after November 2007, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified documentation is not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2011).  

2.  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran not already of record, including that provided after November 2007.  

3.  Then schedule the Veteran for a VA psychiatric examination for compensation purposes in order to determine the nature and severity of his service-connected adjustment disorder with anxiety.  All indicated tests and studies should be accomplished and the findings, including a Global Assessment of Functioning (GAF) score, then reported in detail.  The examiner should express an opinion as to the impact of the Veteran's service-connected adjustment disorder with anxiety upon his vocational pursuits.  

All relevant medical records, including the claims folders, should be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

4.  Then schedule the Veteran for a VA audiological examination for compensation purposes in order to determine the nature and severity of his service-connected chronic bilateral hearing loss disability.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should express an opinion as to the impact of the Veteran's service-connected chronic bilateral hearing loss disabilities upon his vocational pursuits.  

All relevant medical records, including the claims folders, should be made available to the examiner or examiners for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

5.  After the requested examinations have been completed, the examination reports should be reviewed to ensure that they are in compliance with the directives of this remand.  The reports should be returned to the examiner or examiners if they are deficient in any manner.  

6.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


